117 F.3d 1424
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Louis R.D. ERVIN, Petitioner-Appellant,v.GREAT WESTERN PACIFIC, d/b/a Fisherman's Restaurant;  HalGrifith, Defendants-Appellees.
No. 97-35044.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997.**Decided June 24, 1997.

Appeal from the United States District Court for the Western District of Washington Carolyn R. Dimmick, District Judge, Presiding
Before GOODWIN, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Louis R.D. Ervin appeals pro se the district court's dismissal as untimely of his third employment discrimination action brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e.  We affirm.


3
The district court properly dismissed Ervin's Title VII action as untimely because he did not file this action within ninety days of his receipt of a right-to-sue letter from the Equal Employment Opportunity Commission.  See 42 U.S.C. § 2000e-5(f)(1);  Edwards v. Occidental Chemical Corp., 892 F.2d 1442, 1445 (9th Cir.1990) (citation omitted).  Ervin received the right-to-sue letter on December 8, 1994, but did not file this action in district court until December 8, 1996, far beyond the ninety-day period.1


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We do not consider Ervin's contention that the district court should have tolled the deadline for paying the filing fee in Ervin v. Fisherman's Restaurant, C95-355WD, because Ervin failed to file a notice of appeal from that decision.  Ervin's request for mandamus relief is denied